The trustees, deacons, church-wardens, or other similar officers of the unincorporated Christian Church of South Danbury, of which the testatrix was a member, being citizens of the United States, are a corporation for the purpose of taking and holding in succession the real and personal estate given to their church. Mass. Anc. Charters 605; G. L., c. 163, s. 6; Holt v. Downs, 58 N.H. 170. There being no debts, the residue of realty vested in the official corporation at the death of the testatrix Lucy v. Lucy, 55 N.H. 9. The administrator will deliver to then; the residue of personalty, and will require no security for the performance of their fiduciary duty.
Case discharged.
STANLEY, J., did not sit: the others concurred. *Page 261